Citation Nr: 1811633	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to December 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina. 

In a decision dated in July 2015, the Board denied claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a thoracolumbar spine disorder, bilateral hearing loss, and tinnitus.  The Veteran appealed the denial of the PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision dated December 8, 2016, the Court reversed the specific finding of fact in the Board's decision that the claimed in-service PTSD stressor did not occur.  The Court set aside the denial of service connection for "PTSD" and remanded that issue back to the Board for additional development.  

Subsequently, in August 2017, the Board remanded the case for further development consistent with the Court decision.  


FINDING OF FACT

The Veteran's in-service MST has been corroborated; however the Veteran does not currently have a diagnosis of any acquired psychiatric disorder, to include PTSD, under DSM-V.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The issue before the Board is entitlement to service connection for PTSD.  The Veteran asserts that he has PTSD due to MST.  The Veteran has provided his account that he experienced sexual assaults by fellow service personnel throughout the period of his basic training.  The Veteran's brother submitted a statement recounting that, when the Veteran was discharged from the military, there was a noticeable change in his behavior.  The Veteran wanted to stay to himself all the time; he did not want to be around people at all.  When the Veteran's brother pleaded with him to explain what was going on, he broke down and began to tell about an incident that happened to him while he was in service.  This incident involved a sexual assault.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the evidence does not show that the Veteran was diagnosed with psychosis within one year of discharge or at any point during the course of the appeal.  As such, service connection may not be established based on pertinent symptomatology alone.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (f)(2).  As in the instant case, for cases certified to the Board after August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125 (a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125  to reference DSM-V).

Further, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," such regulations are not for application.  Rather, the Veteran's principal claimed stressor is that he was sexually assaulted as described above.    

Thus, as it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance:  [i]f a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

As noted in the Board's prior remand, the Court held that the Board erred in concluding that the evidence in favor of the claim on the question of the occurrence of an in-service stressor was not credible.  The Court specifically found a statement from the Veteran's brother to be credible supporting evidence that the claimed in-service stressor involving personal sexual assault occurred.  The Court reversed the specific finding that the claimed in-service stressor did not occur.  

The Court noted that while several medical reports reflect the Veteran's belief that PTSD is related to the claimed stressor, there is no medical opinion squarely addressing that issue.  The Court held that the Board must undertake further development to address this remaining requirement for service connection.  The  Court therefore set aside the Board's conclusion that service connection for PTSD was not warranted and remanded the matter for the Board to conduct that further development.  Thus, the Board remanded the claim for VA examination with opinion.  

By way of background, service treatment records are silent with respect to any complaints, symptoms or treatment for a psychiatric disorder.  The Veteran's November 1974 service examination prior to discharge showed that the Veteran was clinically found to be psychiatrically normal.   In his contemporaneous medical history, the Veteran expressly denied any history of depression, excessive worry, or nervous trouble of any sort.  

Post-service, during a Nurse Intake Interview at the Community Based Outpatient Clinic in Greenville on September 19, 2009, a PTSD screen was positive. The Veteran reported experiencing a military sexual trauma (MST) in the past.  The Veteran reported feeling depressed, and he stated that, when he was in the Army, fellow soldiers made unwelcome sexual advances towards him.  He stated that this made him feel uncomfortable because he had to continue working with these individuals.  The Veteran also reported significant family issues, including that his brother had died in a motor vehicle accident in 2006 or 2007, his sister had been killed in a motor vehicle accident the prior week, and that his daughter had died one year and a half before. 

A MST Consultation at the Durham VA Medical Center on March 1, 2010 reveals that a discussion of recent family deaths intensified feelings and memories about a MST. The examiner diagnosed PTSD, chronic, severe. 

Mental Health Consultations at the Community Based Outpatient Clinic in Greenville on March 22, 2010, March 29, 2010, June 13, 2011, and February 16, 2012 also reveal Axis I diagnoses of PTSD related to MST, as well as depressive disorder NOS.  Subsequent clinical records continue to show a history of PTSD.  

On remand, in October 2017, the Veteran was afforded a VA fee-based PTSD Disability Benefits Questionnaire (DBQ) with a psychologist.  The examiner reviewed the electronic record.  The Veteran again reported the MST that occurred while in service.  The examiner diagnosed PTSD.  The examiner found that the Veteran met the PTSD diagnostic criteria under A, B, C, D, E, F, G, H and I.  The examiner found that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that it was at least as likely as not that the Veteran's current PTSD was causally or etiologically related to the verified MST.  However, as the examiner simply restated the opinion, she did not provide sufficient rationale for her opinion and her opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 295.

Significantly, the Veteran was scheduled for another VA examination that same month.  However, at this time, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder.  The examiner stated that the Veteran completed a symptom validity assessment comprised of items that are not typically seen in actual psychiatric patients.  The Veteran scored above research-based cut-offs indicating that he endorsed an unusual number of neurological, affective, amnestic, psychotic, low intelligence and total symptoms that are inconsistent with actual psychiatric and cognitive disorders.  Due to concerns about the validity of the self-report, results of additional questionnaires are not being provided.  The names of such assessments were withheld in accordance with the American Psychological Association Ethical Principles of Psychologist and Code of Conduct, in order to protect forensic psychological evaluation assessments and procedures.  

The examiner continued that a diagnosis is made upon information provided by the Veteran.  The Veteran presented as having significant problems, especially with memory.  He was also inconsistent with his reports within the current interview, as well as with the prior DBQ conducted.  Further, the Veteran's statements were inconsistent with records.  These issues, combined with the Veteran's results of symptom validity testing suggest that there is significant doubt related to the Veteran's self-report.  Consequently, no diagnosis can be made, which is not to suggest that there are no mental health issues, but instead that the underlying issues may not be teased apart and accurately understood in order for a diagnosis to be made.  The examiner did not mark any criteria for PTSD as she did not diagnose it.  She stated that she considered the October 2017 PTSD DBQ and the Veteran's previous VA diagnosis of PTSD due to MST and major depressive disorder.  However, it does not appear that there has ever been any psychological or symptom validity testing conducted prior to the current examination.  Consequently, the Veteran's symptoms have not been verified by any objective measures and instead have relied solely upon his subjective report.  Psychological testing, with symptoms validity measures would benefit the Veteran prior to a diagnosis being made.  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted as the evidence fails to show a current diagnosis of a psychiatric disorder under the DSM-V criteria.  In this regard, the most recent VA examiner clearly found that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder under DSM-V.  Although prior VA clinical records and the VA examination showed a diagnosis of PTSD and major depressive disorder, as pointed out of by the most recent VA examiner, none of these diagnoses were based on validity and psychological testing, but rather the Veteran's own reports, which were noted to have been inconsistent.  Again, the prior October 2017 VA examiner also failed to offer any sort of rationale for her opinion and, thus, is inadequate for appellate review.  Moreover, significantly, the Court itself found that while reflecting the Veteran's belief that his PTSD was related to MST, the prior clinical records did not squarely address such matter.  In contrast, the most recent examiner based her findings on validity testing.  Moreover, the recent examination report with opinion set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  As such, the Board finds the examination to be of high probative value and, thus, afforded more weight than the prior clinical records and VA examination.  As such, based on this examination, the Board finds that the Veteran does not meet the diagnostic criteria for a current psychiatric disorder.    

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  However, as discussed above, there is no competent evidence at any point prior to or during the appeal period showing a diagnosis of an acquired psychiatric disorder, to include PTSD.  

The Board has also considered statements from the Veteran as well as his family members describing his psychiatric symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran and his family members are competent to describe his psychiatric symptoms.  However, in the instant case, a licensed medical professional has determined that the Veteran does not meet the criteria for an acquired psychiatric disability, to include PTSD.  Importantly, the Veteran and his family members are not competent to render a diagnosis of an acquired psychiatric disorder, to include PTSD, as medical expertise is required to ascertain and diagnosis a psychiatric disability and the Veteran and his family members are not shown to have such experience.  As such, their assertions are outweighed by the most recent VA examination.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


